In the Supreme Court of Georgia



                                             Decided: January 19, 2016


S11Y1626, S13Y0138, S15Y1641. IN THE MATTER OF TONY C. JONES.

      PER CURIAM.

      The Court having reviewed the Notice of Compliance with Conditions

submitted by the Office of the General Counsel of the State Bar of Georgia, and

it appearing that Tony C. Jones has complied with all of the conditions for

reinstatement following his suspensions by this Court, see In the Matter of Tony

C. Jones, ___ Ga. ___ (___ SE2d ____) (2015), In the Matter of Tony C. Jones,

292 Ga. 310 (736 SE2d 423) (2013), and In the Matter of Tony C. Jones, 289
Ga. 835 (716 SE2d 222) (2011), it is hereby ordered that Tony C. Jones be

reinstated to the practice of law in the State of Georgia.

      Reinstated. All the Justices concur.